    Case 1-19-45886-cec        Doc 109-4     Filed 05/11/20      Entered 05/11/20 16:59:31




                                CERTIFICATE OF SERVICE
        I hereby certify that on May 11, 2020, I caused to be served a true and correct copy of a

Notice of Appearance, dated May 11, 2011, and Objection Of CSRE, LLC and Yechezkel

Strulovitch To Combined Disclosure Statement And First Amended Plan Of Liquidation, dated

May 11, 2020 via the Court’s CM/ECF system on all parties authorized to receive electronic notice

in this case.



                                             /s/ Efrem Schwalb
                                                Efrem Schwalb
